Citation Nr: 0716219	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-39 148	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for shell fragment 
wounds (SFW) of right forearm and right calf.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from February 1971 to November 
1975, with service in the Republic of Vietnam from November 
7, 1972 to January 29, 1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. Jurisdiction over the appeal has since 
been transferred to the St. Louis, Missouri, VA RO.

A claim of entitlement to service connection for post-
traumatic stress disorder was originally denied in a January 
2000 rating action, and the veteran did not appeal, thus the 
decision became final. In an August 2003 rating action, the 
RO, in effect, reopened and adjudicated the claim on the 
merits, finding that although the veteran had a current 
diagnosis of PTSD no claimed stressor had been verified.  The 
Board agrees with the action taken by the RO to reopen the 
claim, and will address the reopened claim in the remand 
following the decision below. 

Additionally, the claim to reopen service connection for a 
right knee condition was last finally decided in a January 
2000 rating. In October 2001 the veteran filed to reopen the 
claim. Although the RO determined that new and material 
evidence has not been submitted to reopen the appellant's 
claim, the Board must determine this issue on its own.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 






FINDINGS OF FACT

1.  In a January 2000 unappealed rating decision, the RO 
denied the veteran's application to reopen his claim for 
service connection for a right knee condition. This was the 
last final decision of that claim on any basis.

2.  In October 2001, the veteran filed an application to 
reopen his previously denied claim of entitlement to service 
connection for a right knee condition.

3.  The evidence received since January 2000 includes 
evidence that is cumulative or redundant of evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for a right knee 
condition. 38 U.S.C.A. § 5108 (West 2005 & Supp. 2006); 38 
C.F.R. § 3.156(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with for the new and 
material evidence issue is not warranted.  To the extent 
necessary, VA has fulfilled its duties to notify and to 
assist the veteran in the development of this claim.  See 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In light of the determinations reached in this claim, 
no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).



B.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence previously 
of record, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Review of the records reflects September 1975 Physical 
Examination Board medical discharge proceedings where a 
diagnosis of chondromalacia of the patella, right knee, 
chronic, symptomatic, not responding to treatment, secondary 
to direct contusion, was noted. The veteran was medically 
discharged in November 1975. 

The veteran filed a claim for service connection for a right 
knee disability, which was denied in a May 1976 RO rating 
decision, later confirmed by a December 1984 Board decision, 
on the basis that right knee condition present in service 
resolved prior to discharge, and a post-discharge March 1976 
VA examination showed normal x-ray examination of the right 
knee, with no evidence of continuity of symptomatology or 
residuals post-separation. 

The veteran's claim to reopen service connection for the 
right knee disability was last finally denied in a January 
2000 RO rating action. The evidence of record at that time 
included post-separation records beginning in 1977 showing 
private surgical treatment for diagnoses of recurrent 
chondromalacia of the right knee and patellar tendonitis, and 
contained no medical opinion that the current right knee 
disability was etiologically related to service. The veteran 
did not file an appeal and the decision became final. He 
filed to reopen his claim in October 2001, resulting in the 
instant appeal.

The evidence received since the last final denial of January 
2000, includes a December 2001 VA examination reflecting 
complaints of limitation of motion with pain. Objective 
findings were of a negative right knee on x-ray examination, 
with no significant bone or soft tissue abnormality, and a 
diagnosis of patellofemoral syndrome was noted. The veteran 
has also submitted statements and has testified before the 
undersigned to the effect that he sustained knee injury in 
service which he attributes to his current knee problems.

The Board observes that the evidence continues to show that 
the objective findings on the veteran's knee are essentially 
negative, and there is nothing in the newly submitted 
evidence that relates the current diagnosis to his military 
service. The veteran's statements and testimony have been 
considered. However, they assert nothing that was not 
previously considered in the prior final decision. Thus the 
evidence is mainly duplicative or cumulative of evidence of 
record previously considered by the RO and Board in prior 
rating determinations, and does not relate to an 
unestablished fact necessary to substantiate the claim, i.e., 
does not show that the current disability is related to 
military service, and does not raise a reasonable possibility 
of substantiating the claim. 

Accordingly, the evidence is not new and material, and 
reopening of the claim is not in order.

ORDER

New and material evidence not having been received, reopening 
of the claim seeking service connection for a right knee 
disability is denied.


REMAND

As regards the claim for service connection for post-
traumatic stress disorder (PTSD), initially, the Board notes 
a discrepancy in VA Forms DD-215s submitted by the veteran. 
One DD 215 of record dated in September 1983, first received 
at the RO in December 1983, reflects service to November 5, 
1975, and multiple awards including the Navy Unit 
Commendation with ribbon bar, Vietnam service Medal with one 
bronze star, Republic of Vietnam Meritorious Unit Citation 
(Gallantry Cross Color), Vietnam Campaign medal, and National 
Defense Service Medal. However, the veteran recently 
submitted another copy of a DD 215 of the same date in 
September 1983, received at the RO in October 2003. This DD 
215 lists service to a different date (October 5, 1975), and 
includes additional combat awards including a "Combat Action 
Medal" and a 'Purple Heart'. 

On remand, the RO should request that the service department 
verify the newly asserted decorations of "Combat Action 
Medal" and "Purple Heart" asserted by the veteran, and an 
updated DD 215 should be provided as appropriate in this 
regard. 

In November 2001 VCAA notification letter, the RO requested 
that the veteran provide additional details pertinent to the 
claimed stressors. In a December 2001 VA examination, and in 
September 2005 testimony before the undersigned, the veteran 
asserted that his service assignments included working on air 
crew survival, working as a perimeter guard, as a door gunner 
with the Vietnamese Army, and that he was in 'rocket alley' 
at Bien Hoa. Among the stressors identified by the veteran 
are (1) an orphanage he volunteered at was hit by incoming 
rocket fire and several of the children were killed; (2) a 
grenade hit the barracks and killed an NCO and 6 
servicemembers; and (3) his barracks were rocketed a number 
of times and he was hit by shrapnel in the leg and calf. In 
testimony before the undersigned, he asserted that the 
orphanage was hit in November 1972, soon after his arrival in 
Vietnam. 

Service personnel records reflect a military occupational 
specialty of flight equipment man. A Combat History 
Expeditions form reflects participation in the OPs w/the 1st 
MAW, FMF, in support of the Republic of Vietnam from November 
7, 1972 to January 29, 1973. His unit of assignment from 
November 1972 to February 1973 is noted as Sub-Unit#2, H&MS-
12 MAG-12, 1st MAW, and awards include a Navy Unit 
Commendation with ribbon bar. This decoration may indicate 
combat support or non-combat support activities, and there is 
no indication that the RO attempted to verify the asserted 
stressors. 

The veteran should therefore be invited to submit responses 
to a PTSD questionnaire or to otherwise provide verifiable 
specific details of his claimed stressors, such as dates of 
incidents and locations. The RO should then prepare a report 
detailing the stressors claimed from November 7, 1972 to 
January 29, 1973, and request all clinical records of 
treatment, including sick call logs for November 1972, as 
pertinent to the orphanage being hit and the veteran 
sustaining SFW to the forearm and calf. Unit histories or 
morning reports for the veteran's unit for the period from 
November 7, 1972 to January 29, 1993, should also be 
requested.

Thereafter, the RO should make a specific finding regarding 
corroboration of any claimed in-service stressful experience, 
and schedule the veteran for another VA examination only if a 
stressor is corroborated. 

As regards the claim for service connection for SFW of right 
calf and forearm, the Board notes copies of letters sent home 
from Vietnam postmarked in November 1972, in which the 
veteran describes incoming rocket fire and a cut to the arm 
when he jumped into his barracks during incoming rounds. The 
Board observes that the service medical records are absent 
any treatment records for the period in Vietnam from November 
1972 to January 1973. The RO should request a search for all 
clinical and medical records of treatment for the Vietnam 
period, including for alleged treatment of shell fragment 
wounds (SFWs) of the leg and forearm.

To the extent that the recently decided case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) expands VA's duties to 
notify and assist, the Board finds that the veteran should be 
afforded appropriate notice in compliance therewith.




Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for the claims(s) on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 ( 2006).  

2.  Request that the newly asserted 
"Combat Action Medal" and "Purple 
Heart" be confirmed, and that an updated 
DD 215 be provided by the Marine Corps. 
The RO should also request the veteran's 
service personnel records.

3.  The RO should request search through 
the appropriate record depository for all 
clinical and medical records of treatment 
for the period of service in Vietnam, from 
November 7, 1972 to January 19, 1973, 
(especially for any records of treatment 
for SFW of the right leg and forearm) in 
Vietnam.  All results of the search for 
these records should be detailed in the 
claims folder.  

4.  After the veteran has responded to the 
request for detailed stressor information 
(or after a reasonable time has passed 
with no response from the veteran), the RO 
should detail the stressors claimed by the 
veteran, then request that the Marine 
Corps Historical Center or other 
appropriate depository provide any 
available information which might 
corroborate the veteran's alleged in-
service stressful incidents for the period 
in Vietnam from November 7, 1972 to 
January 19, 1973.  The RO should provide 
copies of any relevant documents (to 
include the updated DD 215, and statements 
made by the veteran).  The RO should 
follow up on any additional development 
suggested by the Marine Corps Historical 
Center.  

5.  The Marine Corps Historical Center or 
other appropriate depository should be 
asked to make a search for Command 
Chronologies pertinent to any casualties 
sustained by the veteran's unit in November 
1972.  Chronologies should include all 
functions or duty assignments of the 
veteran's unit from November 1972 to 
January 1973, to include any exposure of 
the unit to combat-related trauma, or to 
children being killed at the orphanage from 
rocket fire in November 1972, or NCO and 6 
service members being killed from grenade 
attack in the barracks, as asserted.

6.  After receiving a response from the 
Marine Corps Historical Center (and any 
other contacted entity), the RO should 
review the claims file and prepare a report 
addressing whether the evidence establishes 
the occurrence of any combat action(s) (to 
which a purported stressor can be related) 
or any specifically claimed in-service 
stressful experience.  This report is to be 
added to the claims file.   

6.  If, and only if, objective evidence 
corroborating the occurrence of any claimed 
in-service stressful experience(s) is 
received, the RO should forward the entire 
claims file, to include a complete copy of 
this REMAND, and the report prepared by the 
RO, to an appropriate physician for review 
and opinion as to the etiology of the 
veteran's PTSD.  The examination report 
should reflect consideration of the 
veteran's documented history and 
assertions.   However, in determining 
whether a diagnosis of PTSD is valid, the 
examiner is instructed that only an event 
that has been corroborated may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  The examiner must 
identify how the diagnostic criteria for 
PTSD are met; identify the specific 
stressor(s) underlying the diagnosis, as 
well as all symptoms supporting the 
diagnosis, comment on the link between the 
current symptomatology and any verified 
stressor(s), and provide all examination 
findings and complete rationale for any 
opinion expressed.

7.  After completing any additional 
notification and/or development action 
deemed warranted, the RO should adjudicate 
the claims in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and afforded appropriate time to 
respond before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


